We conclude that suppression of testimony by the complainant regarding the showup identification conducted at the hospital where he was being treated for stab wounds suffered in the course of the commission of the crime of which the defendant stands convicted was properly denied. The police officers, who did not know the extent or seriousness of the complainant’s injuries, were justified in conducting a showup at the hospital a short time after the crime occurred in the interest of obtaining a prompt and reliable identification and securing the release of a possibly innocent suspect (see, e.g., People v McLamb, 140 AD2d 717; People v Castillo, 123 AD2d 878; cf., People v Rivera, 22 NY2d 453, cert denied 395 US 964; People v Soto, 87 AD2d 618). Nor do we find under the circumstances that the display to the complainant of the defendant while handcuffed and in the company of a police officer renders the showup identification constitutionally infirm (see, People v Capehart, 151 AD2d 592; People v Andre A., 146 AD2d 704; People v Dennis, 125 AD2d 325). Mollen, P. J., Thompson, Rubin and Fiber, JJ., concur.